By the Court, Wallace, C, J.:
The defendant was to pay nine hundred dollars at the expiration of two years from the date of the contract, that is, he was to pay on the 24th of June, 1873, or in default thereof, he was to reconvey the property purchased. He did neither, and the action to recover the money due was commenced on the 26th day'of June, 1873. If the promise upon his part is to be considered as a promise in the alternative, he had the election to pay the price or return the property, but he was bound to make the election at the time when the promise was to be performed, and not having done so, the plaintiff had thereafter an absolute right to the money.- We do not understand the defendant to controvert this as being the general rule of law applicable 'to contracts in the alternative. The argument "upon his part, as we understand it, is that his right and his consequent duty to return the property arose only upon his default in the payment of the money; that, having the whole of the 24th of June, 1873, in which to pay the money, he was first in default for its non-payment on the 25th, which being an indivisible point of time, it resulted that on the next day, the 26th, he might, under the terms of the contract, have reconveyed the property in discharge of his covenant. But we cannot assent to this view. As we observed at the argument, it attributes too much force to the apparently casual expression “ or in default thereof,” found in the contract. The prime object of the agreement was a sale for money, part of which was paid in hand, and the remainder to be paid in two years thereafter. The obligation to pay was not absolute upon the defendant, but in default of payment; that is, as we interpret the contract, instead of payment, or in lieu of payment, the' defendant might discharge himself by returning the property purchased, but in *557either case he was absolutely bound to perform at the expiration of two years from the date of the contract.
The interest in the patent-right which was sold to the defendant has not been vested in the plaintiff by the failure" of the former to perform his contract. The provision found in the contract, to the effect that upon such failure upon the part of the defendant, the conveyance should thereby be “ null and void,” was qualified by the further stipulation that the defendant might, nevertheless, sell the interest within the two years’ time mentioned therein, and the proof shows that hé did, in September, 1871, make sale of it to the Pacific Patent Stave and Barrel Manufacturing Company. It is true that this fact was made to appear only by a copy of the instrument of conveyance made to the company, but it was not objected that the instrument was a copy merely, or was not the best evidence, or that the original had not been accounted for. The only “ objection taken was the argumentative one that” it could “ not affect the- question whether the defendant took'anything by virtue of his contract with the plaintiff.” And this objection, if it amount to one, was properly overruled.
Judgment and order denying new trial affirmed.